UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

 

WISCONSIN LABORERS HEALTH FUND,
WISCONSIN LABORERS PENSION FUND,
WISCONSIN LABORERS APPRENTICESHIP
& TRAINING FUND, and JOHN J. SCHMITT
(in his capacity as Trustee),

WISCONSIN LABORERS DISTRICT COUNCIL,
Plaintiffs,
Vv. pS Case No. 19-cv-252
BURHOP CONSTRUCTION SERVICES LLC,

Defendant.

 

ORDER AND ENTRY OF JUDGMENT

 

Request and motion for default judgment brought by the Plaintiffs in the above-
captioned action was submitted to the Court and filed with the clerk.

The Court, having duly heard all issues and a decision having been duly
rendered, orders as follows:

1. Defendant has failed to plead or otherwise defend as provided by Rule
55(a) of the Fed. R. Civ. P. |

2. Defendant violated the Labor-Management Relations Act of 1947, as
amended, as well as the Employee Retirement Income Security Act of 1974, as
amended, and the effective collective bargaining agreement by failing to pay fringe

benefit contributions on behalf of its employees to the Plaintiff Funds.

 
3. Due to Defendant’s failure, Plaintiffs are entitled to damages consisting of
contributions, liquidated damages, interest, and costs.

4. The Court assesses the total damages to the Plaintiffs in the sum of
$50,033.58.

IT IS HEREBY ORDERED that the Clerk of Court is directed to enter judgment in
favor of Plaintiffs in the amount of $50,033.58 together with interest at the rate allowed

by law.

Dated this Phaay of

 
  

  

 

S Bistrict Court J

 
